The opinion of the Court was by
Weston C. J.
The revised statute of 1821, c. 170, concerning apprentices,. was like the statute upon the same subject which existed in Massachusetts, at the time of the separation. *174It has been there decided, that upon such an indenture as has appeared in this case upon oyer, there are no covenants by which the guardian is personally bound. Blunt v. Melcher, 2 Mass. R. 228. Dane, in his abridgement, doubts the law of this case. 3 Dane, 593. But it has been sustained and reaffirmed by a subsequent decision. Holbrook v. Bullard et ux. 10 Pick. 68. The indenture in the last case was executed by the mother; but she has by statute the authority the father had upon his decease; and we are aware of no reason, why the same language should receive a different construction, where she is a party to the instrument, from what it would if executed by the father. There has been a decision to the same effect, under a similar statute in New York. Ackley v. Hoskins, 14 Johns. 374.
The parent or guardian may bind himself personally, if the instrument contains a clause to that effect. In the above cases it was held, that his signature is affixed ’ to show his consent to the binding. That the recital of what the apprentice is to do, and what he is to abstain from doing, is with a view to set forth his duties. If the apprentice misbehaves, the master may, under the statute, be discharged from the indenture, on application to the District Court. Or he may have process from á justice of the peace, to procure the return of an absconding apprentice to his duty.
The construction in Massachusetts, whthe we were a part of that State, having been such as has been before stated, we do not feel at liberty to apply a different rule to the indenture under consideration.

Declaration adjudged bad.